DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
In re claim 5, the limitation “wherein the return electrical signal is provided to the module in response to the signal sent to the igniter by the control module” lacks sufficient antecedent basis and should instead read “wherein the return electrical signal is provided to the control module in response to the signal sent to the igniter by the control module.”
In re claim 16, the limitation “wherein the control module is 12configure to close the valve if a quality of a return electrical signal from the igniter is at least one of above or below a predetermined value” should probably read “wherein the control module is 12configured to close the valve if a quality of a return electrical signal from the igniter is at least one of above or below a predetermined value.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 13-16, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baysinger et al. (US 3975136).
In re claim 1, Baysinger discloses a system (Title: “Burner control system”) comprising: 
a burner (FIG. 1: 10) configured to be coupled to a fuel line (19) to deliver fuel to the burner (Column 2, lines 40-41); 
an igniter (23 and 24) positioned adjacent to the burner (23 and 24 positioned adjacent to 10) and configured to ignite fuel emitted by the burner (Column 2, lines 40-49); 
a valve (20) configured to control a flow of fuel (Abstract) through the fuel line (20 on 19); and 
a control module (11, 12, 13, 14, 15, 16, 17 and 18) operably coupled to the igniter (11 coupled to 23 and 24 via 26 and 25) and to the valve (12 coupled to 20 via 22 and 21), wherein the control module is configured to send a signal to the igniter (Column 7, lines 32-44) and to close the valve if a quality of a return electrical signal from the igniter is below a predetermined value (Column 2, lines 1-16; Column 10, lines 18-54; claim 10).  
In re claim 2, Baysinger discloses wherein the signal sent to the igniter by the control module is a signal to cause the igniter to generate an arc or a spark to thereby ignite the emitted fuel (Column 7, lines 32-44).  
In re claim 3, Baysinger discloses wherein the control module is configured to periodically send the signal to the igniter regardless of whether the burner is burning fuel (Column 10, lines 9-17).  
In re claim 4, Baysinger discloses wherein the control module is configured to measure the quality of the return electrical signal (Abstract; claim 10).  
In re claim 5, Baysinger discloses wherein the return electrical signal is provided to the control module in response to the signal sent to the igniter by the control module (Column 2, lines 1-16; Column 10, lines 18-54).  
In re claim 6, Baysinger discloses wherein the quality of the return electrical signal is at least one of power, voltage or, current (Abstract; claim 10).    
In re claim 7, Baysinger discloses wherein the signal sent to the igniter by the control module is a signal to cause the igniter to generate an arc or a spark (Column 7, lines 32-44), and wherein the quality of the return electrical signal is related to the strength of the generated arc or spark (claim 1).  
In re claim 9, Baysinger discloses wherein the igniter is configured to receive the signal at a given power (claim 1), and in response, generate an arc or spark at a temperature (Column 7, lines 32-44) that is directly related to the power of the signal (Column 2, lines 51-64).
In re claim 11, Baysinger discloses wherein the control module is configured to close the valve if a quality of a return electrical signal from the igniter is above a predetermined value (Column 10, lines 18-54). 
In re claim 13, Baysinger discloses wherein the system lacks a pilot burner and lacks a flame detector (FIG. 1-3).  
In re claim 14, Baysinger discloses wherein the control module is at least one of a controller, micro-controller, computer, processor, circuitry (FIG. 1: 11 and 12), ASIC, IC, microchip, microchip smart device, programmable logic controller, dedicated microchip-set or inductive controllers.  
In re claim 15, Baysinger discloses a system (Title: “Burner control system”) comprising: 
a burner (FIG. 1: 10) configured to be coupled to a fuel line (19) to deliver fuel to the burner (Column 2, lines 40-41); 
an igniter (23 and 24) positioned adjacent to the burner (23 and 24 positioned adjacent to 10) and configured to ignite fuel emitted by the burner (Column 2, lines 40-49); 
a valve (20) configured to control a flow of fuel (Abstract) through the fuel line (20 on 19); and 
a control module (11, 12, 13, 14, 15, 16, 17 and 18) operably coupled to the igniter (11 coupled to 23 and 24 via 26 and 25) and to the valve (12 coupled to 20 via 22 and 21), wherein the control module is configured to send a signal to the igniter to cause the igniter to ignite the emitted fuel (Column 7, lines 32-44), wherein the system lacks a pilot burner and lacks a flame detector (FIG. 1-3).  
In re claim 16, Baysinger discloses wherein the control module is configured to send a signal to the igniter to cause the igniter to generate an arc or spark (Column 7, lines 32-44), and wherein the control module is 12Attorney Docket No. 531722-0003OUSconfigured to close the valve if a quality of a return electrical signal from the igniter is at least one of above or below a predetermined value (Column 2, lines 1-16; Column 10, lines 18-54; claim 10).  
In re claim 18, Baysinger discloses a system (Title: “Burner control system”) comprising: 
a burner (FIG. 1: 10) configured to be coupled to a fuel line (19) to deliver fuel to the burner (Column 2, lines 40-41)
an igniter (23 and 24) positioned adjacent to the burner (23 and 24 positioned adjacent to 10) and configured to ignite fuel emitted by the burner (Column 2, lines 40-49); 
a valve (20) configured to control a flow of fuel (Abstract) through the fuel line (20 on 19); and 
a control module (11, 12, 13, 14, 15, 16, 17 and 18) operably coupled to the igniter (11 coupled to 23 and 24 via 26 and 25) and the valve (12 coupled to 20 via 22 and 21)V, wherein the control module is configured to periodically send a signal to the igniter to cause the igniter to generate an arc or a spark, regardless of whether the burner is burning fuel (Column 10, lines 9-17).  
In re claim 19, Baysinger discloses wherein the control module is configured to close the valve if a quality of a return electrical signal from the igniter is at least one of above or below a predetermined value (Column 2, lines 1-16; Column 10, lines 18-54; claim 10).  
In re claim 21, Baysinger discloses a method comprising: 13Attorney Docket No. 531722-00030US 
accessing a system (Title: “Burner control system”) including a burner (FIG. 1: 10) coupled to a fuel line (19) to deliver fuel to the burner (Column 2, lines 40-41), an igniter (23 and 24) positioned adjacent to the burner (23 and 24 positioned adjacent to 10) and configured to ignite fuel emitted by the burner (Column 2, lines 40-49), and a valve (20) configured to control a flow of fuel (Abstract) through the fuel line (20 on 19); and 
sending a signal to the igniter to cause the igniter ignite the fuel emitted by the burner (Column 7, lines 32-44); 
sensing a quality of a return electrical signal from the igniter based upon the sent signal (Column 2, lines 1-16; Column 10, lines 18-54; claim 10); and 
if it is determined that the quality of a return electrical signal from the igniter is below a predetermined value, closing the valve (Column 2, lines 1-16; Column 10, lines 18-54; claim 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baysinger et al. (US 3975136) in view of Levinson et al. (US 6217312).
In re claim 8, Baysinger does not explicitly disclose:
wherein the igniter is configured to, when ignited, maintain a continuous arc or spark at a temperature of at least about 1200 degrees Fahrenheit. 
Levinson teaches an analogous system Levinson discloses a system (Abstract: “an ignition system for a gas appliance”) comprising a burner (FIG. 1: 26) configured to be coupled to a fuel line (24) to deliver fuel to the burner (Column 2, lines 60-62), an igniter (20) positioned adjacent to the burner (Column 2, lines 62-63) and configured to ignite fuel emitted by the burner (claim 19). The ignitor is configured to when ignited maintain an ignition temperature of at least about 1200 degrees (Column 3, lines 55-60; Column 4, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the spark of the ignitor of Baysinger at a temperature of at least about 1200 degrees Fahrenheit, as taught by Levinson, because it is the temperature value sufficient to ignite fuel (Column 4, lines 45-47 of Levinson).  
In re claim 17, Baysinger discloses wherein the control module is configured to periodically send the signal to the igniter regardless of whether the burner is burning fuel (Column 10, lines 9-17), wherein the quality of the return electrical signal is at least one of power, voltage or current (Abstract; claim 10), wherein the igniter is configured to, when ignited, maintain a continuous arc or spark at a temperature and wherein the igniter is configured to receive the signal at a given power (claim 1), and in response, generate an arc or spark at a temperature (Column 7, lines 32-44) that is directly related to the power of the signal (Column 2, lines 51-64).
Baysinger does not explicitly disclose:
wherein the igniter is configured to, when ignited, maintain a continuous arc or spark at a temperature of at least about 1200 degrees Fahrenheit, and 
Levinson teaches an analogous system Levinson discloses a system (Abstract: “an ignition system for a gas appliance”) comprising a burner (FIG. 1: 26) configured to be coupled to a fuel line (24) to deliver fuel to the burner (Column 2, lines 60-62), an igniter (20) positioned adjacent to the burner (Column 2, lines 62-63) and configured to ignite fuel emitted by the burner (claim 19). The ignitor is configured to when ignited maintain an ignition temperature of at least about 1200 degrees (Column 3, lines 55-60; Column 4, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the spark of the ignitor of Baysinger at a temperature of at least about 1200 degrees Fahrenheit, as taught by Levinson, because it is the temperature value sufficient to ignite fuel (Column 4, lines 45-47 of Levinson).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baysinger et al. (US 3975136) in view of Smirnov et al. (US 2014/0080072).
In re claim 10, Baysinger lacks:
wherein the igniter is a plasma arc igniter.  
Smirnov teaches an analogous igniter (FIG. 7: 106) which is a plasma arc ignitor ([0037-0038]) for a system (FIG. 7) which is positioned adjacent to a burner (24) and configured to ignite fuel emitted by the burner ([0037-0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the igniter of Baysinger such that it is a plasma arc igniter, as taught by Smirnov, because this type of igniter is capable of being activated by a controller to ignite fuel in response to a signal ([0030] of Smirnov). 
Such a modification would yield wherein the igniter of Baysinger is “a plasma arc igniter.”
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baysinger et al. (US 3975136) in view of Stainrod et al. (US 2007/0224560).
In re claim 12, Baysinger discloses wherein the burner has at least one hole through which fuel is configured to escape from the burner for combustion (the burner of Baysinger must inherently have at least one hole through which fuel escapes in order for combustion to occur) 
Baysinger does not explicitly disclose:
wherein the igniter is positioned at least about 1/16" away from the at least one hole.  
Stainrod teaches an analogous burner (FIG. 2: 2) for a system (FIG. 2) with at least one hole (10) through which fuel is configured to escape from the burner for combustion ([0023]), and wherein the igniter (9) is positioned at least about 1/16" away from the at least one hole ([0025]; FIG. 5: 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the electrodes of the igniter of Levinson such that they are positioned at least 1/16” away from the at least one hole of the burner, as taught by Stainrod, because configuration contributes to maintaining the reliable presence of a flame within the burner ([0031] of Stainrod). 
Such a modification would yield the system of Baysinger wherein “the burner has at least one hole through which fuel is configured to escape from the burner for combustion, and wherein the igniter is positioned at least about 1/16" away from the at least one hole.” 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baysinger et al. (US 3975136) in view of Smirnov et al. (US 2014/0080072) in further view of Levinson et al. (US 6217312).
In re claim 20, Baysinger lacks:
wherein the igniter is a plasma arc igniter that is configured to, when ignited, maintain a continuous arc or spark at a temperature of at least about 1200 degrees Fahrenheit.  
Smirnov teaches an analogous igniter (FIG. 7: 106) which is a plasma arc ignitor ([0037-0038]) for a system (FIG. 7) which is positioned adjacent to a burner (24) and configured to ignite fuel emitted by the burner ([0037-0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the igniter of Baysinger such that it is a plasma arc igniter, as taught by Smirnov, because this type of igniter is capable of being activated by a controller to ignite fuel in response to a signal ([0030] of Smirnov). 
Such a modification would yield wherein the igniter of Baysinger is “a plasma arc igniter.”
Additionally, Levinson teaches an analogous system Levinson discloses a system (Abstract: “an ignition system for a gas appliance”) comprising a burner (FIG. 1: 26) configured to be coupled to a fuel line (24) to deliver fuel to the burner (Column 2, lines 60-62), an igniter (20) positioned adjacent to the burner (Column 2, lines 62-63) and configured to ignite fuel emitted by the burner (claim 19). The ignitor is configured to when ignited maintain an ignition temperature of at least about 1200 degrees (Column 3, lines 55-60; Column 4, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the spark of the ignitor of Baysinger at a temperature of at least about 1200 degrees Fahrenheit, as taught by Levinson, because it is the temperature value sufficient to ignite fuel (Column 4, lines 45-47 of Levinson).  
Such a modification would yield wherein the ignitor of Baysinger is “a plasma arc igniter that is configured to, when ignited, maintain a continuous arc or spark at a temperature of at least about 1200 degrees Fahrenheit.”
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762